TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00308-CR





Terry James Anderson, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 04-3721-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Terry James Anderson guilty of driving while intoxicated.  See
Tex. Pen. Code Ann. § 49.04 (West 2003).  The court assessed at 100-day jail term.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed.
 
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Affirmed
Filed:   August 31, 2006
Do Not Publish